Name: Commission Regulation (EEC) No 1144/80 of 6 May 1980 re-establishing the levying of customs duties on twine, cordage, ropes and cables of abaca (Manila hemp) or of true hemp, products of category 145 (code 1450), originating in Yugoslavia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2894/79 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 117/14 8 . 5 . 80Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1144/80 of 6 May 1980 re-establishing die levying of customs duties on twine, cordage, ropes and cables of abaca (Manila hemp) or of true hemp, products of category 145 (code 1450), originating in Yugoslavia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2894/79 apply vant Community maximum amount has been reached ; Whereas, in respect of twine, cordage, ropes and cables of abaca (Manila hemp) or of true hemp, products of category 145, the ceiling, calculated as indicated above, should be 409 tonnes, and therefore the maximum amount is 205 tonnes ; whereas on 29 April 1980 the amounts of imports into the Commu ­ nity of twine, cordage, ropes and cables of abaca (Manila hemp) or of true hemp, products of category 145, originating in Yugoslavia, a country covered by preferential tariff arrangements, reached that maximum amount ; whereas, bearing in mind the objectives of Regulation (EEC) No 2894/79 which provides that the maximum amounts should not be exceeded, customs duties should be re-established in respect of the products in question in relation to Yugoslavia, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2894/79 of 10 December 1979 opening, allocating and providing for the administration of Community tariff preferences for textile products originating in developing countries and territories ('), and in parti ­ cular Article 5 thereof, Whereas Article 3 ( 1 ) and (2) of that Regulation provides that customs duties may, for each category of products listed in Annex D, be suspended up to a Community ceiling equal to 55 % of total imports of products in the category in question into the Commu ­ nity, from all beneficiaries, in 1977 ; whereas, however, the ceiling resulting from this calculation may in no case exceed 1 25 % in general of the preferential amount fixed for 1 978 ; whereas, having regard to that ceiling, the amounts for products originating in any one of the countries listed in Annex E should be within a maximum Community amount representing 50 % of that ceiling ; whereas Articles 4 (2) and 1 0 of that Regulation provide that the levying of customs duties may be re-established at any time in respect of imports of the products in question originating in any of the said countries and territories, with the excep ­ tion of countries listed in its Annex F, once the rele HAS ADOPTED THIS REGULATION : Article I As from 11 May 1980, the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 2894/79, shall be re-established in respect of the following products, imported into the Community and originating in Yugoslavia : Code Category CCT heading No NIMEXE code ( 1980) Description ( 1 ) (2) ( 3 ) (4 ) 1450 145 ex 59.04 59.04-20 ; 50 Twine, cordage, ropes and cables of abaca (Manila hemp) or of true hemp Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 332, 27. 12 . 1979, p. 1 . 8 . 5. 80 Official Journal of the European Communities No L 117/ 15 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 May 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission